952 F.2d 1396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hubert James WILLIAMS, Plaintiff-Appellant,v.Robert H. MILLER;  Captain Simmons;  Elmanus Herndon;  MasonWaters;  Leonard T. Vaughan;  Arthur Crawmer;  PatriciaAllen;  Rae A. Reighard;  George Kaloroumakis;  Jerry Long;Mr. Nathaniel;  Bishop Robbinson;  Paul S. Hastmann;  EugeneM. Nuth;  Ernest Norwood;  Marvin N. Robbins;  RichardLanham, Sr.;  Clarence Hawkins;  John Ward;  Donald Millard;Lehrman Dotson, Defendants-Appellees.
No. 91-7672.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1991.Decided Jan. 21, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-90-2867-HM, Herbert F. Murray, Senior District Judge.
Hubert James Williams, appellant pro se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Hubert James Williams appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Williams v. Miller, No. CA-90-2867-HM (D.Md. June 28, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.